Opinión disidente del
Juez Asociado Señor Alonso Alonso.
Disiento de la opinión mayoritaria por tres (3) razones: Primero, en un caso donde el tribunal de instancia con-cluyó “que los hechos y las versiones se contradicen” (Exhibit I, pág. 3), este Foro debió haber tenido la deferencia usual a la evaluación de la prueba hecha por dicho tribunal, salvo que hubiera pasión, prejuicio o parcialidad, lo cual no existe en este caso. Véase Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); Acosta & Rodas, Inc. v. PRAICO, 112 D.P.R. 583, 608 (1982); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987).
Segundo: el tribunal de instancia concluyó que “[l]a prueba parece indicar que [el policía usó] su arma de re-glamento y disparó estando el asaltante de espaldas al policía”. (Énfasis suplido.) Exhibit I, pág. 5.

Esta conclusión está sostenida por la prueba.

La autopsia de Erick B. demostró que su muerte se pro-dujo por una sola “herida de bala la cual se encuentra lo-calizada en la región occipital izquierda a 64” del talón y a 2 1/2” de la línea media. ... La exploración en profundidad reveló un trayecto de atrás hacia adelante y de abajo hacia arriba”. (Énfasis suplido.) Exhibit IX, pág. 36.
Dicha autopsia lo que indica es que el disparo entró a la cabeza del occiso por el lado izquierdo de su parte trasera.
Ello es totalmente incompatible con la teoría de la opi-nión mayoritaria de que el occiso iba corriendo de retirada de espaldas al policía, y que cambió de posición para dis-pararle al policía teniendo el revólver de fulminantes en su mano derecha y girándose hacia la derecha. Si así hubiese ocurrido, la bala hubiera entrado por el lado derecho de la *880cara o de la cabeza del occiso, y no por el lado izquierdo de la cabeza como lo determinó el informe patológico.
Este Tribunal ha sustituido la conclusión lógica del tribunal de instancia por su propia teoría ilógica de cómo ocu-rrieron los hechos, la cual no explica cómo es posible que el disparo entrara por la parte izquierda de la cabeza. Tam-poco se cuestiona el hecho de que el occiso, conociendo que portaba un revólver falso, hiciera amago de dispararle a un policía que le daba un alto como policía.
Se trata aquí de determinar si a la luz de los hechos irrefutados en cuanto a la ubicación del disparo en el cadá-ver y de que la pistola que éste portaba era de fulminantes, es posible creer las versiones dadas por el agente Sierra Maya, su esposa y su suegro, las cuales, por razones ob-vias, deben examinarse con cautela. Entendemos que la balanza se inclina en contrario.
Tercero: Habiendo concluido el tribunal de instancia que Erik B. iba huyendo del área y que el policía lo mató por la espalda, hay que preguntarse si éste, en las circunstancias de autos, podía dispararle para detenerlo causándole la muerte. Entiendo que no.
El caso citado por la opinión mayoritaria, Tennesse v. Garner, 471 U.S. 1 (1985), sólo justificó el uso de la fuerza que provoque la muerte de una persona que está huyendo, aun cuando haya cometido un delito grave en presencia del policía, en circunstancias en que el policía u otra persona está amenazando de muerte o de grave daño corporal.
El Art. 22 de nuestro Código Penal, 33 L.P.R.A. sec. 3095, al definir lo que constituye legítima defensa, sólo concibe el dar muerte a un ser humano cuando el agredido o la persona defendida esté en inminente o inmediato peli-gro de muerte o de grave daño corporal. Un examen cuida-doso de la prueba que desfiló ante el tribunal de instancia y de las conclusiones de dicho foro reflejan que estas cir-cunstancias no estaban aquí presentes.
*881La criminalidad que azota a éste y a otros países no debe ser motivo para que este Tribunal debilite las garan-tías y los derechos de los ciudadanos frente al ejercicio in-justificado de la autoridad de Estado. Pueblo v. Ríos Colón, 129 D.P.R. 71 (1991).
Precisamente es en momentos históricos como los que vivimos, de grandes problemas y conflictos sociales e inter-personales, que este Tribunal debe estar más atento a que se salvaguarden los derechos individuales de los ciudadanos.